On August 24, 2005, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, with ten (10) years suspended, for the offense of DUI, Fourth or Subsequent Offense, a Felony, with a Persistent Felony Offender status; Count II: A commitment to the Lake County Jail for a term of six (6) months, all suspended but two (2) days, for the offense of Driving While License Suspended or Revoked, a misdemeanor; Count III: A commitment to the Lake County Jail for a term of six (6) months, all suspended but five (5) days, for the offense of Operating a Motor Vehicle Without Valid Liability Insurance, a misdemeanor; and Count IV: A commitment to the Lake County Jail for a term of six (6) months, all suspended. The sentences imposed on Counts II, III and IV shall run concurrently with the sentence imposed on Count I.
On March 6, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Larry Nistler. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be amended as follows: Count I: A commitment to the Department of Corrections for a term of fifteen (15) years, with ten (10) years suspended; Count II: A commitment to the Lake County Jail for a term of six (6) months, all suspended but two (2) days; Count III: A commitment to the Lake County Jail for a term of six (6) months, all suspended but five (5) days; and Count IV: A commitment to the Lake County Jail for a term of six (6) months, all suspended. The sentences imposed on Counts II, III and IV shall run concurrently with the sentence imposed on Count I. The terms and conditions shall remain the same as imposed in the August 24, 2005 judgment.
*14DATED this 13th day of April, 2006.
Hon. Ted Mizner, District Court Judge.